 1 FITZGERALD KNAIER LLP
      Robert G. Knaier, Esq. (SBN: 234466)
 2
      rknaier@fitzgeraldknaier.com
 3 402 West Broadway, Suite 1400
   San Diego, CA 92101
 4
   Tel: (619) 241-4810
 5 Fax: (619) 955-5318
 6 HILL, KERTSCHER & WHARTON, LLP
 7    Douglas R. Kertscher, Esq. (GA SBN: 416265) (Pro Hac Vice)
      drk@hkw-law.com
 8    Martha L. Decker, Esq. (GA SBN: 420867) (Pro Hac Vice)
 9    md@hkw-law.com
   3350 Riverwood Parkway, Suite 800
10 Atlanta, GA 30338
11 Tel: (770) 953-0995
   Fax: (770) 953-1358
12
13 Attorneys for Defendant Vehicle Agency, LLC
14                            UNITED STATES DISTRICT COURT
15                          SOUTHERN DISTRICT OF CALIFORNIA
16
     John Stone,                               Case No. 3:18-cv-02028-GPC-MSB
17
                             Plaintiff,        DECLARATION OF DOUGLAS R.
18
       v.                                      KERTSCHER IN SUPPORT OF
19                                             DEFENDANT VEHICLE AGENCY,
20 AT&T Services, Inc., a corporation;         LLC’S MOTION FOR SUMMARY
   Vehicle Agency, LLC, a limited              JUDGMENT
21 liability company; and Does 1 through
22 10, inclusive,                              [Filed and served concurrently with Notice
                           Defendants.         of Motion and Motion, Separate Statement
23                                             of Undisputed Facts, and Declaration of
24                                             Douglas R. Kertscher]

25                                             Hearing Date: November 15, 2019
26                                             Time: 1:30 p.m.
                                               Courtroom: 2D
27
28
                                 Stone v. AT&T Services, Inc.., et al., 3:18-cv-0208-GPC-MSB
      Kertscher Declaration in Support of Vehicle Agency’s Motion for Summary Judgment
1
     I, Douglas R. Kertscher, hereby declare and state as follows:
2
           1.     I am an attorney licensed to practice law in the State of Georgia, and
3
     am a partner at Hill, Kertscher & Wharton, LLP, counsel of record for Defendant
4
     Vehicle Agency, LLC (“Vehicle”) in this action. If called upon, I could and would
5
     testify to the facts set forth below based upon my personal knowledge.
6
           2.     Attached hereto as Exhibit A is a true and correct copy of excerpts of
7
     the transcript of the June 13, 2019 Deposition of Vehicle Agency, LLC (Jeff
8
     Gough).
9
           3.     Attached hereto as Exhibit B is a true and correct copy of excerpts of
10
     the transcript of the May 1, 2019 Deposition of AT&T Services, Inc. (Shannon
11
     Grizzell).
12
           4.     Attached hereto as Exhibit C is a true and correct copy of excerpts of
13
     the transcript of the June 14, 2019 Deposition of Plaintiff John Stone.
14
           5.     Attached hereto as Exhibit D is a true and correct copy of Exhibit 2 to
15
     the Deposition of Vehicle Agency, LLC.
16
           6.     Attached hereto as Exhibit E is a true and correct copy of Exhibit 3 to
17
     the Deposition of Vehicle Agency, LLC.
18
           7.     Attached hereto as Exhibit F is a true and correct copy of Plaintiff’s
19
     March 5, 2019 Responses to Defendant Vehicle Agency’s Special Interrogatories.
20
           8.     Attached hereto as Exhibit G is a true and correct copy of cell phone
21
     records for the telephone number 858-610-6881 for the period from April 8, 2017 to
22
     December 31, 2019. These records were produced by non-Party T-Mobile in this
23
     litigation in response to a subpoena dated March 13, 2019, served by Plaintiff’s
24
     counsel.
25
           9.     Attached hereto as Exhibit H is a true and correct copy of excerpts of
26
     the transcript of the June 19, 2019 Deposition of non-Party T-Mobile US, Inc.
27
28

                                           -1-                  3:18-cv-0208-GPC-MSB
     Kertscher Declaration in Support of Vehicle Agency’s Motion for Summary Judgment
1          10.    I am familiar with the documents produced by Plaintiff’s counsel
2    during the course of this litigation.
3          11.    In discovery, Plaintiff produced photographs of 112 distinct message
4    waiting indicators, dated between September 16, 2017 and September 15, 2018.
5          12.    Each message waiting indicator is identical except for the date and
6    time “received”, and the “expires on” date and time.
7          13.    Exhibit 3 to the Deposition of Vehicle Agency, LLC is one of the 112
8    message waiting indicators produced in discovery by Plaintiff, produced by Plaintiff
9    with the file name IMG_1782.
10         I declare under penalty of perjury under the laws of the United States of
11   America that the foregoing is true and correct.
12         Executed on August 16, 2019.
                                              /s/ Douglas R. Kertscher
13
                                             Douglas R. Kertscher
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-                  3:18-cv-0208-GPC-MSB
     Kertscher Declaration in Support of Vehicle Agency’s Motion for Summary Judgment
